DETAILED ACTION
This communication is in response to the claims filed on 05/15/2020. 
Application No: 16/875,483.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 09/08/2021.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Nabil Abdalla on September 17, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

1. (Currently Amended) A Session Internet Protocol (SIP) server, comprising:

memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
receive a call request to initiate a Voice over Internet Protocol (VoIP) communication session between an originating device and a recipient device;
determine an identity of an originating network associated with the call request;
identify a subscriber account associated with the originating device;
analyze registration data associated with the subscriber account; and
infer whether the call request is a spoof communication based at least in part on analysis of the registration data and the identity of the originating network.

2. (Original) The SIP server of claim 1, wherein to analyze the registration data further comprises:
determining a time interval between a most-recent instance of network registration of the originating device and a current point in time; and
inferring that the call request is the spoof communication based on the time interval being greater than a predetermined threshold.

3. (Currently Amended) The SIP server of claim 1, wherein to 

infer that the call request is the spoof communication based at least in part on the identity of the originating network mismatching the registration data.

4. (Original) The SIP server of claim 1, wherein the one or more modules are further executable by the one or more processors to:
infer that the call request is the spoof communication, based at least in part on analysis of the registration data; and
reject the call request.


determine an initiating phone number of the originating device, based at least in part on the call request, and
wherein to identify the subscriber account is based at least in part on the initiating phone number.

6. (Original) The SIP server of claim 1, wherein an origin network associated with the call request is one of a Home Public Land Mobile Network (HPLMN) or a Visited Public Land Mobile Network (VPLMN).

7. (Original) The SIP server of claim 1, wherein the one or more modules are further executable by the one or more processors to:
generate a spoof-likelihood score; and
transmit, to the recipient device, computer-executable instructions that present a likely-spoof tag on a display of the recipient device, based at least in part on the spoof-likelihood score; and
establish the VoIP communication session.

8. (Original) The SIP server of claim 1, wherein the one or more modules are further executable by the one or more processors to:
retrieve, from the call request, one of a P-Visited-Network ID (PVNI) or an Internet Protocol (IP) address associated with the originating device; and
identify a Home PLMN associated with the originating device, based at least in part on one of the PVNI or the IP address.

9. (Currently Amended) A computer-implement method for inferring a spoof communication via a Session Internet Protocol (SIP) server, comprising:
under control of one or more processors;
 Voice over Internet Protocol (VoIP) communication session with a recipient device; and
determining an identity of a second PLMN associated with the originating device;
analyzing registration data from the second PLMN that is associated with the originating device; and
inferring whether the call request is [[a ]]the spoof communication, based at least in part on analysis of the registration data and the identity of the originating network.

10. (Original) The computer-implemented method of claim 9, further comprising:
retrieving, from the second PLMN, the registration data from at least one of a Home Subscriber Server (HSS), a Home Location Register (HLR), or a Universal Subscriber Database.

11. (Original) The computer-implemented method of claim 9, further comprising:
determining that the call request is the spoof communication; and
rejecting the VoIP communication.

12. (Original) The computer-implemented method of claim 9, further comprising:
generating a spoof-likelihood score based at least in part on analysis of the registration data; and
selectively, establishing the VoIP communication between the originating device and the recipient device based at least in part on the spoof-likelihood score.

13. (Original) The computer-implemented method of claim 12, further comprising:
transmitting, to the recipient device, computing-executable instructions that present a likely-spoof tag on a display of the recipient device, based at least in part on the spoof-likelihood score.

14. (Original) The computer-implemented method of claim 9, wherein the first PLMN is one of a Home PLMN of the originating device or a Visited PLMN of the originating device.



16. (Original) The computer-implemented method of claim 9, further comprising:
determining a time interval between a point-in-time that a most-recent instance of network registration occurred and a current point-in-time associated with receipt of the call request, and
wherein, inferring whether the call request is the spoof communication is further based at least in part on the time interval.

17. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
receiving a Session Internet Protocol (SIP) INVITE message to establish a Voice over Internet Protocol (VoIP) communication session between an originating device and a recipient device;
determining an identity of a first Public Land Mobile Network (PLMN) associated with an origin of the SIP Invite message, based at least in part on the SIP INVITE message;
identifying a second PLMN associated with the originating device;
analyzing registration data from the second PLMN that is associated with the originating device; and
inferring whether the SIP INVITE message is a spoof communication based at least in part on analysis of the registration data and the identity of the first PLMN.

18. (Original) The one or more non-transitory computer-readable media of claim 17, wherein the second PLMN is an HPLMN of the originating device, and
wherein, first PLMN is different from the second PLMN.

19. (Original) The one or more non-transitory computer-readable media of claim 17, further comprising:
generating a spoof-likelihood score based at least in part on analysis of the registration data; and


20. (Original) The one or more non-transitory computer-readable media of claim 17, further comprising:
determining a time interval between a most-recent instance of network registration of the originating device and a current point in time; and
inferring that the SIP INVITE message is the spoof communication based on the time interval being greater than a predetermined threshold.

***
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
	A Session Internet Protocol (SIP) server, comprising:
one or more processors;
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:

determine an identity of an originating network associated with the call request;
identify a subscriber account associated with the originating device;
analyze registration data associated with the subscriber account; and
infer whether the call request is a spoof communication based at least in part on analysis of the registration data and the identity of the originating network.


The representative claim 9 distinguish features are underlined and summarized below:
A computer-implement method for inferring a spoof communication via a Session Internet Protocol (SIP) server, comprising:
under control of one or more processors;
receiving, at a first Public Land Mobile Network (PLMN) and from an originating device, a call request to initiate a VoIP communication session with a recipient device; and
determining an identity of a second PLMN associated with the originating device;
analyzing registration data from the second PLMN that is associated with the originating device; and
inferring whether the call request is a spoof communication, based at least in part on analysis of the registration data and the identity of the originating network.
 

The representative claim 17 distinguish features are underlined and summarized below:
 One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
receiving a Session Internet Protocol (SIP) INVITE message to establish a Voice over Internet Protocol (VoIP) communication session between an originating device and a recipient device;
determining an identity of a first Public Land Mobile Network (PLMN) associated with an origin of the SIP Invite message, based at least in part on the SIP INVITE message;
identifying a second PLMN associated with the originating device;
analyzing registration data from the second PLMN that is associated with the originating device; and
inferring whether the SIP INVITE message is a spoof communication based at least in part on analysis of the registration data and the identity of the first PLMN.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 9 and 17 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of STANIFORD, Kurapati and Abu-Hakima teach following:
 	STANIFORD (US 20160182542 A1) discloses a method for determining a suspect in a resource exhaustion attack, for example DDoS (Distributed Denial of Service Attack), against a target processor using transitions between data processing requests. For example, a first received from a remote sender at a server is determined to be statistically unusual transition and thus may raise suspicion about the remote sender. Such transitions for the remote sender can be cumulatively evaluated.

 	Kurapati (US 20070121596 A1) discloses a system, method and apparatus for providing network level and nodal level vulnerability protection in VoIP networks by receiving a communication, filtering the received communication using three or more stages selected from the group comprising a media protection and filtering plane, a policy based filtering plane, a signature based filtering plane, a protocol anomaly detection and filtering plane and a behavioral learning based filtering plane, and either allowing or denying the received communication based the filtering step. The stages are applicable to one or more protocols including SIP, IMS, UMA, H.248, H.323, RTP, CSTA/XML or a combination thereof. In addition, the stages can be implemented within a single device or are distributed across a network (e.g., SIP network, a UMA network, an IMS network or a combination thereof). 
 
Abu-Hakima (US 9338597 B2) discloses systems for communicating alert messages to target communications devices in a target physical location are disclosed. The target devices may not be preconfigured to be discovered or to receive the alert message. Network sources are queried to identify accessible logical locations, which are associated with physical locations in a database. The logical locations include an intelligent network source which, having received the alert message, detects nearby devices in the target physical location. The system prepares and communicates the alert message to the target device. The intelligent network source may be configured to prepare and communicate the alert message without any intermediate system step of formulating a list of recipients. Auto-discovery and message delivery methods employ protocol packet injection, network and access point spoofing, and Bluetooth signaling. Auto-discovery and unconfigured delivery methods can be used to reveal the presence of devices in an area. 

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
determine an identity of an originating network associated with the call request;
identify a subscriber account associated with the originating device;
analyze registration data associated with the subscriber account; and
infer whether the call request is a spoof communication based at least in part on analysis of the registration data and the identity of the originating network.

STANIFORD discloses a method for determining a suspect in a resource exhaustion attack, for example DDoS (Distributed Denial of Service Attack), against a target processor using transitions between data processing requests. However, STANIFORD failed to disclose one or more limitations including, 
determine an identity of an originating network associated with the call request;
identify a subscriber account associated with the originating device;
analyze registration data associated with the subscriber account; and
infer whether the call request is a spoof communication based at least in part on analysis of the registration data and the identity of the originating network.

Kurapati and Abu-Hakima alone or combined failed to cure the deficiencies of STANIFORD. 

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for Mitigation of Spoof Communications for Telecommunication Network Subscribers. Today, mobile devices are highly susceptible to nuisance concerns by unspecified individuals that target some users for unwanted or ill-intentioned purposes. Therefore, the continual growth and advancement of mobile device technology can burden legitimate subscribers of a telecommunication service account in their attempt to trust that those voice communications received at their mobile device are from specified individuals with known identities, rather than unspecified individuals that spoof a known identity. The inventive disclosure describes improve and reliable techniques for Mitigation of Spoof Communications for Telecommunication Network Subscribers in the fields of VoIP, IP Multimedia Subsystem(IMS) and Caller ID Spoofing, 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

 
Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645